Citation Nr: 0842613	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  04-36 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for residuals of a 
forehead laceration.

3.  Entitlement to service connection for residuals of a rib 
contusion.

4.  Entitlement to service connection for bilateral knee 
abrasions.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from October 1958 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's back injury was not incurred in or 
aggravated by active service.

3.  The veteran does not experience any current disability 
due to his claimed residuals of a forehead laceration, 
residuals of a rib contusion, or bilateral knee abrasions 
which could be attributed to active service.

4.  The veteran's claimed bilateral knee abrasions are not a 
disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  A back injury was not incurred during active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

2.  Residuals of a forehead laceration were not incurred 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2008).

3.  Residuals of a rib contusion were not incurred during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

4.  Bilateral knee abrasions were not incurred during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a June 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the veteran to submit medical evidence 
relating his claimed disabilities to active service and noted 
other types of evidence the veteran could submit in support 
of his claims.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for any of the 
veteran's claimed disabilities.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the veteran's claims of service connection for a back 
injury, residuals of a forehead laceration, residuals of a 
rib contusion, and for bilateral knee abrasions are being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Simply put, the standards of McLendon are not met in this 
case.  As will be explained below in greater detail, with the 
exception of the veteran's current back injury, there is no 
medical evidence that the veteran experiences any current 
disability due to his other claimed disabilities which could 
be attributed to active service.  Accordingly, the Board 
concludes that examinations are not necessary.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the veteran and no further action is necessary to meet 
the requirements of the VCAA.

The veteran contends that he incurred a back injury, 
residuals of a forehead laceration, residuals of a rib 
contusion, and bilateral knee abrasions as a result of an in-
service truck accident in which the truck rolled over and 
caused his injuries.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records show that, at his 
enlistment physical examination in October 1958, he denied 
any relevant medical history.  Clinical evaluation was normal 
except for several small moles and tattoos.  The veteran's 
medical history and clinical evaluation were unchanged on 
periodic physical examination in October 1959 and in November 
1960.

On February 6, 1961, the veteran was involved in a truck 
accident.  He stated that he had not lost consciousness.  
Physical examination showed multiple scalp contusions, ear 
injuries, 2 broken teeth, a through and through lower lip 
laceration, pupils equal, round, and reactive to light and 
accommodation, intact extraocular movements, a supple neck, 
but otherwise was within normal limits.  The diagnosis was a 
skull fracture which did not exist prior to service.

A "Clinical Record" dated on February 7, 1961, indicates 
that the veteran was hospitalized after being involved in an 
accident involving a military vehicle which overturned.  The 
veteran was not knocked unconscious but suffered multiple 
abrasions, contusions, and lacerations to the face, scalp, 
chin, arms, and knees.  The veteran's forehead laceration 
required 2 sutures for repair.  The veteran also suffered 
abrasions in the posterior aspect of the rib cage most 
evidence in the interscapular area on the left.  The 
veteran's sutures were removed on February 13, 1961, and his 
wounds were healing nicely.  X-rays of the skull revealed a 
prominent coronal suture with no obvious fractures and a 
normal skull.  Chest x-ray showed no gross bony rib 
abnormalities.  The diagnoses included a laceration wound of 
the forehead and a contusion in the interscapular area of the 
left lateral chest wall.  The veteran was discharged to duty 
on February 21, 1961.

A hospitalization report dated in March 1963 indicates that, 
in August 1962, the veteran was on liberty and, while running 
along a beach, he stepped on a surfboard and slipped, causing 
a fibular head fracture in the left foot.  The veteran was 
treated at a private hospital, his foot was casted, and then 
he was released.

The veteran's left ankle cast was removed in September 1962.  
X-rays of the left ankle following cast removal were 
negative.

At the veteran's separation physical examination in December 
1962, he reported his left ankle injury and denied any other 
relevant medical history.  Clinical evaluation was normal 
except for several small marks and scars.

The post-service medical evidence shows that a private 
magnetic resonance imaging (MRI) scan of the veteran's 
lumbosacral spine in January 2000 found mild spinal canal 
stenosis at L4-L5 and moderate spinal canal as well as 
neuroforaminal stenosis bilaterally at L5-S1.

In a July 2001 letter, Gregory S. Siegel, D.C., provided a 
summary of the veteran's treatment following a motor vehicle 
accident he was involved in in February 2001.  At that time, 
the veteran reported that his body and head "went forward."  
His original complaints included almost passing out and knee 
soreness.  His current complaints included neck and bilateral 
knee soreness.  The veteran's medical history included 
fracturing his left tibia and fibula 40 years earlier "in a 
training accident" during active service.  Physical 
examination showed difficulty squatting with knee pain, 
cervical spine soreness, bilateral medial and lateral knee 
effusion, left greater than right, tenderness to palpation at 
the bilateral medial malleoli and anterior talotibial 
ligaments, and tenderness to palpation on the medial surface 
of the patella and in the infrapatellar tendon.  X-rays of 
the left knee showed a "flabella" posteriorly and a 
traction spur on the superior pole of the left patella.  
X-rays of the cervical spine revealed anterior translation 
with a decrease in the normal lordotic curve and hypertrophic 
changes at C5-6.  The veteran's chiropractor concluded that, 
after reviewing the veteran's history of injury, original 
complaints, examination findings, and x-rays, the veteran's 
injuries were consistent with the type of accident he 
reported.  When last seen by his chiropractor in July 2001, 
the veteran still complained of morning neck stiffness and 
neck and upper back aches by the end of the day.  His 
chiropractor opined that the veteran's residual symptoms 
"indicate that some degree of permanent damage may have 
resulted" from the injuries sustained in the motor vehicle 
accident.  The diagnoses included cervical hyperflexion, 
hyperextension injury, and bilateral knee sprain/strain.  

In an August 2001 letter, the veteran's chiropractor. stated 
that the veteran was involved in another motor vehicle 
accident in March 2001.  At that time, the veteran reported 
that his car was struck from behind and on impact "I went 
forward into my seatbelt."  Immediately after the accident, 
the veteran noticed that his neck and lower back "started to 
hurt."  His complaints included low back stiffness and pain 
with movement and neck pain and stiffness.  Physical 
examination showed lower back soreness.  X-rays showed L5-S1 
disc thinning with hypertrophic changes and early 
hypertrophic changes at L1-L3.  The chiropractor concluded 
that the veteran had sustained injuries to his neck and lower 
back following the motor vehicle accident in March 2001.  
After reviewing the veteran's history of injury, original 
complaints, examination findings, and x-rays, the 
chiropractor opined that the veteran's injuries were 
consistent with this type of motor vehicle accident.  The 
chiropractor. noted that the veteran already was under 
treatment for a prior motor vehicle accident in February 2001 
when his most recent accident occurred.  The chiropractor 
also noted that the veteran "did not have lower back pain 
until the second accident" and that the accident had caused 
"the new lower back pain."  The chiropractor noted further 
that the veteran "had some cervical complaints from the 
first accident at the time of the second accident."  
Following treatment, the veteran's cervical complaints 
"returned to their pre-injury level" and his lumbosacral 
symptoms had resolved.  The diagnoses included cervical 
hyperflexion, hyperextension injury, and lumbosacral 
sprain/strain.
  
In a February 2002 "Narrative Report," the veteran's 
chiropractor provided a summary of the veteran's treatment 
following a third motor vehicle accident he was involved in 
when a local police car struck his car from behind in August 
2001.  The veteran reported, "With the impact, I lunged 
forward and then went back."  Immediately after the 
accident, the veteran noticed "slight pain in his lower 
back."  Approximately 30 minutes later, he noticed low back 
and neck pain.  His current complaints included neck pain and 
lower back pain "all the time."  He reported "a 
significant injury to his left leg" in 1961.  His prior 
motor vehicle accidents were noted.  The chiropractor noted 
that the March 2001 accident had "resulted in elevation of 
his neck complaints from the first accident and new lower 
back pain."  Physical examination showed painful lumbosacral 
spine motion.  X-rays of the lumbosacral spine showed L5-S1 
disc thinning and a mild right mid-lumbar scoliosis.  X-rays 
of the cervical spine revealed a slightly decreased lordosis 
and disc thinning at C5-6 with hypertrophic changes.  The 
chiropractor determined that the veteran had sustained 
injuries to his neck and lower back as a result of his motor 
vehicle accident in August 2001.  After reviewing the 
veteran's history of injury, original complaints, examination 
findings, and x-rays, the chiropractor opined that the 
veteran's injuries were consistent with this type of motor 
vehicle accident.  The veteran's chiropractor also noted that 
the veteran "had pre-existing degenerative spinal 
conditions" in his cervical and lumbar regions prior to the 
August 2001 accident which were aggravated by the accident.  
When last treated in January 2002, the veteran still 
complained of periodic neck stiffness and thoracolumbar pain 
"which gradually increases without treatment."  He also had 
decreased cervical spine range of motion in left rotation and 
flexion with pain and bilateral thoracolumbar paravertebral 
muscle spasm and tenderness and pain in lumbosacral flexion 
and extension.  The diagnoses included cervical hyperflexion, 
hyperextension injury, and lumbosacral sprain/strain.  

In a February 2002 "Supplemental Report," the veteran's 
chiropractor stated that, "[i]mmediately following the 
second accident, 100% of [the veteran's] lower back 
complaints were attributable to the second accident and 25% 
of this neck complaints were attributable to the second 
accident, with the remaining 75% of his neck complaints being 
attributable to the first accident."  The chiropractor noted 
that, following treatment for injuries sustained in the 
second motor vehicle accident, the veteran's lower back 
complaints "had mostly resolved and his cervical complaints 
reached their pre-second accident level."  He was discharged 
with residual complaints of periodic neck and upper back 
tension and aches and morning neck stiffness.

In an April 2004 letter, Marta Blesa, M.D., stated that she 
had been treating the veteran since March 2001.  "His 
previous records indicate that he was injured in a military 
accident in 1961."  Dr. Blesa stated that the veteran's in-
service injuries had resulted in osteoarthritis of cervical 
spine with chronic pain.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for a back 
injury, residuals of a forehead laceration, residuals of a 
rib contusion, and for bilateral knee abrasions.  The veteran 
was treated for multiple injuries following an in-service 
accident in February 1961, including knee abrasions and 
multiple scalp contusions.  At that time, chest x-ray showed 
no rib abnormalities.  The diagnoses included a laceration 
wound of the forehead and a rib contusion.  All of these 
injures, however,  appear to have resolved with in-service 
treatment as the veteran's separation physical examination 
was normal.  

The post-service medical evidence shows no complaints of or 
treatment for residuals of a forehead laceration, residuals 
of a rib contusion, or for bilateral knee abrasions since the 
veteran's service separation in December 1962.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply put, 
service connection is not warranted in the absence of proof 
of current disability.

Although the veteran has been treated since service 
separation in December 1962 for multiple cervical and lumbar 
spine injuries, none of his post-service treating physicians 
have related any of his claimed disabilities to active 
service.  The veteran was involved in several motor vehicle 
accidents in 2001 and injured his cervical and lumbar spine.  
The veteran's concluded in August 2001 and in February 2002 
that each of the veteran's post-service motor vehicle 
accidents had caused or aggravated his cervical and lumbar 
spine problems.  The chiropractor also noted in August 2001 
that the veteran "did not have lower back pain until the 
second accident" and that it had caused "the new lower back 
pain."  In summary, absent evidence of current residuals of 
a forehead laceration, residuals of a rib contusion, or 
bilateral knee abrasions, and without medical evidence, to 
include a nexus opinion, relating the veteran's current back 
injury to active service, the Board finds that service 
connection for a back injury, residuals of a forehead 
laceration, residuals of a rib contusion, and for bilateral 
knee abrasions is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).











	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a back injury is 
denied.

Entitlement to service connection for residuals of a forehead 
laceration is denied.

Entitlement to service connection for residuals of a rib 
contusion is denied.

Entitlement to service connection for bilateral knee 
abrasions is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


